ON RETURN TO REMAND
McMILLAN, Judge.
This cause was remanded, 466 So.2d 988, to the Circuit Court of Mobile County for a new sentencing on authority of Peterson v. State, 466 So.2d 984 (Ala.1984) reversing 466 So.2d 982 (Ala.Cr.App.1985).
On December 3, 1984, the appellant admitted to two felony convictions which occurred prior to the sentencing in the present case. He further stated that he was represented by an attorney in both of the previous cases.
Pursuant to the provisions of the Habitual Felony Offender Act, specifically § 13A-5-9(b)(3), Code of Alabama, 1975, the trial court sentenced the appellant to life imprisonment.
OPINION EXTENDED; AFFIRMED.
All Judges concur.